                                             Case 3:20-cv-00181-SI Document 8 Filed 07/02/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL WYNN,                                        Case No. 20-cv-00181-SI
                                   8                     Petitioner,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.
                                                                                             Re: Dkt. No. 1
                                  10     FRED FOULK, et al.,
                                  11                     Respondents.

                                  12          Petitioner Samuel Wynn, who is an inmate at the High Desert State Prison and who is
Northern District of California
 United States District Court




                                  13   represented by counsel, has filed this action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
                                  14   Dkt. No. 1. After Wynn did not file a consent or declination to proceed before a magistrate judge,
                                  15   the action was reassigned to the undersigned on May 18, 2020. Dkt. Nos. 6, 7. Wynn’s petition is
                                  16   now before the Court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing
                                  17   Section 2254 Cases in the United States District Courts.
                                  18
                                  19                                            BACKGROUND
                                  20          The petition provides the following information. On August 24, 2015, the Alameda County
                                  21   District Attorney filed a two-count information, charging Samuel Wynn and two co-defendants with
                                  22   kidnapping to commit a sex crime (count one, Cal. Penal Code § 209(b)(1)) and human trafficking
                                  23   for commercial sex (count two, Cal. Penal Code § 236.1(b)). Following a jury trial with co-
                                  24   defendant Lewis Wynn, on January 21, 2016, Samuel Wynn was acquitted on count one and instead
                                  25   convicted of the lesser crime of kidnapping (Cal. Penal Code § 207, subd. (a)) and was convicted of
                                  26   count two as charged. He also was found to have suffered prior convictions and prior prison terms.
                                  27   On August 11, 2016, Samuel Wynn was sentenced in Alameda County Superior Court to a total
                                  28   term of 88 years to life in prison.
                                             Case 3:20-cv-00181-SI Document 8 Filed 07/02/20 Page 2 of 3




                                   1           Wynn appealed. On July 10, 2018, the California Court of Appeal affirmed the judgment of

                                   2   conviction and the California Supreme Court denied the petition for review on October 10, 2018.

                                   3   Petitioner then filed this action.

                                   4

                                   5                                                DISCUSSION

                                   6           This Court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                   7   pursuant to the judgment of a State court only on the ground that he is in custody in violation of the

                                   8   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                   9   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                  10   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                  11   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  12           The federal petition for writ of habeas corpus contains two claims. First, Wynn alleges that
Northern District of California
 United States District Court




                                  13   his Sixth and Fourteenth Amendment rights to the effective assistance of counsel were violated by

                                  14   his trial counsel’s failure to object to the state’s expert witness testimony. At trial, the superior court

                                  15   allowed expert witness testimony that Wynn describes as “improper criminal and racial profiling

                                  16   evidence” of the typical pimp in Oakland and to which Wynn’s counsel failed to object. Dkt. No. 1

                                  17   at 14. Liberally construed, this claim for violation of Wynn’s federal constitutional rights is

                                  18   cognizable in a federal habeas action and warrants a response.

                                  19           The petition also asserts a claim for violation of California law, namely, whether California

                                  20   Penal Code Section 654 precludes multiple punishment on both the kidnapping and human

                                  21   trafficking charges. Dkt. No. 1 at 36. “[I]t is only noncompliance with federal law that renders a

                                  22   State’s criminal judgment susceptible to collateral attack in the federal courts.” Wilson v. Corcoran,

                                  23   562 U.S. 1, 5 (2010). The Supreme Court has repeatedly held that federal habeas writ is unavailable

                                  24   for violations of state law or for alleged error in the interpretation or application of state law. See

                                  25   Swarthout v. Cooke, 562 U.S. 216, 219 (2011); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). In

                                  26   his petition, Wynn made a one-sentence allegation that the state law sentencing error “violates

                                  27   federal due process.” See Dkt. No. 1 at 37; see also id. at 14 (asserting that Wynn’s claim for

                                  28   ineffective assistance of counsel is “his sole constitutional claim” in the petition). A petitioner may
                                                                                           2
                                            Case 3:20-cv-00181-SI Document 8 Filed 07/02/20 Page 3 of 3




                                   1   not “transform a state-law issue into a federal one merely by asserting a violation of due process.”

                                   2   Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996). The claim for error under California law is

                                   3   dismissed because federal habeas relief is not available for state law errors.

                                   4

                                   5                                             CONCLUSION

                                   6          For the foregoing reasons,

                                   7          1.      The petition states one cognizable claim for habeas relief and warrants a response.

                                   8   The state law claim is dismissed.

                                   9          2.      The clerk shall electronically serve a copy of this order upon respondent and

                                  10   respondent’s attorney, the Attorney General of the State of California, at the following email

                                  11   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via the

                                  12   Electronic Case Filing (ECF) system for the Northern District of California. The clerk also shall
Northern District of California
 United States District Court




                                  13   serve by mail a copy of this order on petitioner.

                                  14          3.      Respondent must file and serve upon petitioner, on or before October 2, 2020, an

                                  15   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                  16   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                  17   copy of all portions of the court proceedings that have been previously transcribed and that are

                                  18   relevant to a determination of the issues presented by the petition.

                                  19          4.      If Wynn wishes to respond to the answer, he must do so by filing a traverse with the

                                  20   court and serving it on respondent on or before November 13, 2020.

                                  21          5.      Additionally, the Court notes that the petition for writ of habeas corpus was not

                                  22   signed by petitioner. Wynn’s counsel explained that she was “making this verification on his behalf

                                  23   because these matters are more within [her] knowledge than his.” Dkt. No. 1 at 18. Petitioner shall

                                  24   file a copy of the petition, signed by petitioner, no later than September 2, 2020.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 2, 2020

                                  27                                                       ______________________________________
                                                                                           SUSAN ILLSTON
                                  28                                                       United States District Judge
                                                                                            3
